In an action, inter alia, for a judgment declaring the rights and obligations of the parties relating to the plaintiff’s option to purchase certain real property from the defendant, the defendant appeals from an order of the Supreme Court, Kings County (Ruchelsman, J.), dated May 16, 2003, which granted the plaintiffs motion for an extension of time in which to exercise the option and denied the defendant’s cross motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint.
Ordered that the appeal from the order is dismissed as academic, without costs or disbursements, in light of our determination of the related appeal from an order of the same court dated November 14, 2003 (see Red Hook Marble v Herskowitz & Rosenberg, 15 AD3d 560 [2005] [decided herewith]). Santucci, J.P, Krausman, Mastro and Skelos, JJ., concur.